Citation Nr: 1014927	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A video conference hearing was held in September 2009, with 
the Veteran sitting at the Des Moines RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 
2009) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain the Veteran's VA treatment 
records and to afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In his October 2005 claim, the Veteran applied for special 
monthly compensation in the form of aid and attendance 
explaining that he has difficulty moving around and requires 
his wife's assistance in performing activities of daily 
living (ADL).   

The Veteran currently has two service-connected disabilities 
consisting of (1) degenerative arthritis with disc disease in 
the lumbar spine evaluated as 60 percent disabling; and (2) 
loss of use of left foot associated with degenerative 
arthritis with disc disease in the lumbar spine, evaluated as 
40 percent disabling.  The Veteran's combined evaluation has 
been 80 percent as of January 1, 1997.  The Veteran has been 
in receipt of a total rating for compensation based on 
individual unemployability (TDIU) since May 28, 1996.  

A review of the pertinent evidence of record reflects that 
the Veteran underwent a VA aid and attendance examination in 
August 2006.  During the examination the physician noted that 
the Veteran was able to squat without difficulty, that he 
drove himself to the appointment, and that he was not 
permanently bed ridden.  The examiner listed the Veteran's 
activities during a typical day to include going out to the 
lake to meet friends for coffee, walking around the yard, 
mowing the lawn, fishing and working on his vintage car.  He 
also observed that the Veteran's gait was stable when he used 
a cane, that he wore an AFO brace on his left foot, and that 
he was able to walk without the brace if he took his time.  
Based on the examination, the physician opined that the 
Veteran does not meet the requirements for Aid and Attendance 
as he "only requires assistance with putting his shoes and 
socks on, washing his feet and clipping his toenail" and 
that he is otherwise "independent in his basic (bathing, 
dressing except shoes/socks, feeding self) and instrumental 
(such as driving, shopping, finances) ADL's at this time."  

In a September 2006 rating decision, entitlement to SMC was 
denied.  The RO determined that the medical evidence did not 
show the Veteran to be so helpless as to be in need of 
regular aid and attendance.  

VA treatment records dated in November 2006 reflect no 
changes in the Veteran's ability to conduct his activities of 
daily living, and indicate that the Veteran is physically 
active, and manages to ambulate with a cane.  A September 
2007 VA treatment note shows that the Veteran's heel and toe 
walk to be normal.  The records reflect that the Veteran 
underwent a bilateral lumbar radiofrequency denervation in 
September 2008 which provided brief relief from the pain for 
two days.  At a May 2009 VA treatment visit, it was noted 
that the Veteran's lower back pain was getting worse, status 
post three back surgeries, and his legs were getting weaker.  
During the visit, the Veteran reported that he could not take 
the pain anymore and "[W]ant[ed] something done about it." 

The most recent evidence consists of hearing testimony 
provided by the Veteran in September 2009.  During the video 
conference hearing, the Veteran testified that his back hurt 
all the time, that he was taking a number of medications, and 
while the medication helped alleviate some of the pain, it 
did not provide complete relief.  He explained that this wife 
assists him in performing his activities of daily living, 
which include getting dressed, washing his feet, trimming his 
toenails, putting his shoes and socks on and helping him take 
his medication.  The Veteran also noted problems in his daily 
life due to the number of medications he was taking for 
treatment of his service-connected disorders.  In particular, 
the Veteran described feeling dizzy, losing his balance and 
falling at times as a result of the medication.  He further 
explained that he uses an electric wheelchair to get around 
and described how the VA had installed handrails outside his 
home and remodeled his bathroom to make it easier for him to 
move around.

Based on the Veteran's assertions, most of his treatment has 
been provided through the VA healthcare system in Iowa City 
and Des Moines.  Because he travels to Florida throughout the 
year, he also receives treatment from the VA Outpatient 
Clinic in Fort Myers.  The Veteran also mentioned that he was 
due to have back surgery two weeks from the date of the video 
hearing and would subsequently receive physical therapy in 
Ogden, Iowa and Labelle, Florida.  In order to better 
determine the Veteran's condition post-surgery a remand is 
necessary to obtain the Veteran's updated VA treatment 
records.  Accordingly, the most recent records available will 
be sought in order to have a complete record for adjudication 
of the Veteran's claim on the merits.  

The Board believes a new examination should also be scheduled 
in order to determine the current extent to which the 
Veteran's service-connected disabilities render him 
housebound or require the daily aid and attendance of another 
person.  See 38 C.F.R. § 3.351, 3.352 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must request the Veteran's 
medical records from the Des Moines and 
Iowa City VA Healthcare system as well 
as the VA Outpatient Clinic in Fort 
Myers, Florida dated from June 2009 to 
the present.  

2.	The AMC/RO must also request any 
additional physical therapy treatment 
records from the VA Healthcare system 
located in Ogden, Iowa and Labelle, 
Florida. 

3.	The AMC should take the appropriate 
steps to arrange for a VA examination 
with an individual with the expertise 
to determine if the Veteran has a 
permanent need for regular aid and 
attendance or is housebound due to his 
service-connected disabilities.  The 
examiner should review the Veteran's 
claims file and medical records and 
determine the nature, extent, severity, 
and manifestations of the Veteran's 
service-connected disabilities.  The 
examiner is requested to render an 
opinion as to whether the Veteran's 
service-connected disabilities result 
in physical or mental impairment that 
render him so helpless as to require 
the regular aid and attendance of 
another person or render him 
permanently housebound by reason of 
service-connected disabilities.  The 
examiner is requested to consider each 
existing condition and its impact on 
the Veteran's ability to perform acts 
of daily living, including keeping 
himself clean and presentable, feeding, 
dressing and undressing himself, 
attending to his needs of nature, and 
incapacity, physical or mental, which 
requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to his 
daily environment.  The role and extent 
of the medications used to treat his 
service-connected disorders may be 
considered and should be discussed in 
conjunction with making this 
determination.  

4.	After the above has been completed, the 
AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the 
most recent VA adjudication.  If the 
issue on appeal continues to be denied, 
the Veteran and his representative must 
be provided a Supplemental Statement of 
the Case.  The Veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


